OPINION — AG — THE EXEMPTION GRANTED TO A COUNTY OF THE STATE OF OKLAHOMA BY 68 Ohio St. 1965 Supp., 1305 [68-1305](I), OF TITLE 68 DOES NOT INURE TO THE BENEFIT OF A CONTRACTOR WHO HAS A "TURN KEY (TURN-KEY)" CONTRACT WITH A COUNTY OF THIS STATE. CITE: 68 Ohio St. 1965 Supp., 1302 [68-1302](H) (BRINA UPP) FILENAME: m0000980 JOHN L. CLIFTON DISTRICT ATTORNEY ATTORNEY GENERAL OF OKLAHOMA — OPINION JULY 6, 1967 OPINION — AG — THE EXEMPTION GRANTED TO A COUNTY OF THE STATE OF OKLAHOMA BY 68 Ohio St. 1965 Supp., 1305 [68-1305](I), OF TITLE 68 DOES NOT INURE TO THE BENEFIT OF A CONTRACTOR WHO HAS A "TURN KEY (TURN-KEY)" CONTRACT WITH A COUNTY OF THIS STATE. CITE: 68 Ohio St. 1965 Supp., 1302 [68-1302](H) (BRINA UPP)